Case 2:20-cr-00326-JFW Document 206 Filed 08/16/21 Page 1 of 2 Page ID #:<pageID>




 1   CUAUHTÉMOC ORTEGA (Bar No. 257443)
     Federal Public Defender
 2   CAREL ALÉ (Bar No. 283717)
     (Email: carel_ale@fd.org)_
 3   CHARLES SNYDER (Bar No. 287247)
     (Email: charles_snyder@fd.org)
 4   ADAM OLIN (Bar No. 298380)
     (Email: adam_olin@fd.org)
 5   Deputy Federal Public Defenders
     321 E. 2nd Street
 6   Los Angeles, California 90012
     Telephone: (213) 894-5186
 7   Facsimile: (213) 894-0081
 8   Attorneys for Defendant
     JOSÉ LUIS HUIZAR
 9
10                            UNITED STATES DISTRICT COURT
11                        CENTRAL DISTRICT OF CALIFORNIA
12                                  WESTERN DIVISION
13
14   UNITED STATES OF AMERICA,                    Case No. 20-CR-326(A)-JFW-1
15               Plaintiff,                       ORDER RE UNOPPOSED EX
                                                  PARTE APPLICATION FOR ORDER
16         v.                                     TO ALLOW INTERNATIONAL
                                                  TRAVEL AND TEMPORARY
17   JOSÉ LUIS HUIZAR,                            MODIFICATION OF BOND
                                                  CONDITIONS
18               Defendant.
19
20
21         GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED that the
22   bond is temporarily modified as follows:
23         (a)   The condition restricting travel to the Central District of California is
24               temporarily removed;
25         (b)   Mr. Huizar may obtain his passport or travel documents from U.S. Pretrial
26               Services but must surrender any travel documents to U.S. Pretrial Services
27               within 24 hours of his return;
28         (c)   Mr. Huizar may travel to Mexico for a period of ten days;
Case 2:20-cr-00326-JFW Document 206 Filed 08/16/21 Page 2 of 2 Page ID #:<pageID>




 1         (d)   Mr. Huizar’s sister, Gloria Galvan, will take third-party custody of Mr.
 2               Huizar during the time Mr. Huizar is outside of the Central District of
 3               California, and must execute and file an Affidavit of Third-Party Custody,
 4               CR-31 form;
 5         (e)   Mr. Huizar must surrender his children’s passports and travel documents to
 6               defense counsel prior to any travel. Defense counsel will file a passport
 7               surrender receipt with the Court; and
 8         (f)   The modifications to Mr. Huizar’s bond are temporary and will revert to the
 9               conditions approved by the Court, (ECF No. 14), upon Mr. Huizar’s return.
10
11
12   Dated: August 16, 2021            By                                               .
                                            HONORABLE JOHN F. WALTER
13
                                            United States District Judge
14
     CC: USPO/PSA; USM
15
16   Presented by:
     /s/ Carel Alé           .
17
     Carel Alé
18   Deputy Federal Public Defender
19
20
21
22
23
24
25
26
27
28
                                                2
